Exhibit 10.1

 



EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is made effective as of
August 28, 2017 (the “Effective Date”), by and between REVA Medical, Inc. (the
“Company”) and Brandi Roberts (the “Executive”).  

The parties agree as follows:

1.Employment.  The Company hereby employs Executive, and Executive hereby
accepts such employment, upon the terms and conditions set forth herein.

2.Duties.

2.1Position.  Executive is employed as the Company’s Chief Financial Officer,
Corporate Secretary and Senior Vice President of Finance and shall have the
duties and responsibilities assigned by the Company’s Chief Executive Officer
(“CEO”) both upon initial hire and as may be reasonably assigned from time to
time.  Executive shall perform faithfully and diligently all duties assigned to
Executive.  The Company reserves the right to modify Executive’s position and
duties at any time in its sole and absolute discretion, subject to Section 7.3
below.

2.2Best Efforts/Full-time.  Executive will expend Executive’s best efforts on
behalf of the Company, and will abide by all policies and decisions made by the
Company, as well as all applicable federal, state and local laws, regulations or
ordinances.  Executive will act in the best interest of the Company at all
times.  Executive shall devote Executive’s full business time and efforts to the
performance of Executive’s assigned duties for the Company, unless Executive
notifies the Company’s Board of Directors (“Board of Directors”) in advance of
Executive’s intent to engage in other paid work and receives the Board of
Directors’ express written consent to do so.  Notwithstanding the foregoing,
Executive will be permitted to serve as an outside director on the board of
directors for nonprofit or charitable entities, provided such entities are not
competitive with the Company and subject to the provisions of Section 8 below.

2.3Work Location.  Executive’s principal place of work shall be located in San
Diego, California, with such reasonable travel to other locations on Company
business consistent with her position as the Company may direct from time to
time.  

2.4Covenant not to Compete.  Except with the prior written consent of the Board,
Executive will not, during the term of employment under this Agreement, engage
in competition with the Company and/or any of its Affiliates, either directly or
indirectly, in any manner or capacity, as adviser, principal, agent, affiliate,
promoter, partner, officer, director, employee, stockholder, owner, co-owner,
consultant, or member of any association or otherwise, in any phase of the
business of developing, manufacturing and marketing of products or services
which are in the same field of use or which otherwise compete with the products
or services or proposed products or services of the Company and/or any of its
Affiliates, provided that it shall not be a violation of this paragraph for
Executive to serve on any non-competing corporate, civic or charitable boards or
committees, as approved by the Board of Directors.  For purposes of this

--------------------------------------------------------------------------------

Agreement, “Affiliate” means, with respect to any specific entity, any other
entity that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such specified
entity. Notwithstanding the foregoing provisions of this Section 2.4, Executive
may own, as a passive investor, securities of any entity that competes with the
business of the Company or any of its Affiliates and has outstanding publicly
traded securities, so long as the Executive's direct holdings in any such entity
shall not in the aggregate constitute more than 1% of the voting power of such
entity.

3.At-Will Employment.  Executive’s employment with the Company is at-will and
not for any specified period and may be terminated at any time, with or without
cause (as defined below) or advance notice, by either Executive or the Company
subject to the provisions regarding termination set forth below in
Section 7.  No representative of the Company, other than the Board of Directors,
has the authority to alter the at-will employment relationship.  Any change to
the at-will employment relationship must be by specific, written agreement
signed by Executive and the Company’s CEO.  Nothing in this Agreement is
intended to or should be construed to contradict, modify or alter this at-will
relationship.

4.Compensation.

4.1Base Salary.  As compensation for Executive’s performance of Executive’s
duties hereunder, the Company shall pay to Executive an initial base salary of
$330,000 per year, payable in accordance with the normal payroll practices of
the Company, less required deductions for state and federal withholding tax,
social security and all other employment taxes and payroll deductions (the “Base
Salary”).  In the event Executive’s employment under this Agreement is
terminated by either party, for any reason, Executive will earn the Base Salary
prorated to the date of termination.

4.2Incentive Compensation.  In addition to the Base Salary, Executive shall be
eligible to earn an annual performance cash bonus of up to 40% of Base Salary,
less applicable employment taxes and payroll deductions.  This bonus is
contingent upon the Executive’s achievement of performance goals for the
applicable annual bonus period and will be pro-rated for 2017 based on the
portion of the year during which Executive provided services to the Company as
either an employee or consultant.  Executive’s annual performance goals shall be
established by the Board of Directors (or if authority is delegated by the
Board, the Compensation Committee of the Board of Directors) within ninety (90)
days of the beginning of each such year. The achievement of any performance
goals shall be determined by the Board of Directors (or if authority is
delegated by the Board, the Compensation Committee of the Board of
Directors).  Subject to the provisions of Section 7 of this Agreement regarding
payments in connection with termination of employment, in order to be eligible
to receive the annual bonus pursuant to this Section 4.2, Executive must be
employed on the last day of the given year for which the bonus amount is
earned.  Payment of each annual bonus shall be made in a lump sum payment not
later than March 15 of the year following the year for which the bonus is
earned.

4.3Equity Compensation.  As an inducement to Executive's acceptance of
employment, at the first meeting of the Board of Directors following the date on
which Executive’s employment commences, Executive shall be granted a
non-qualified stock option to purchase 190,000 shares of Company’s Common Stock
(the “Common Stock”), at a per share

2

--------------------------------------------------------------------------------

exercise price equal to the fair market value of a share of Common Stock on the
date of the grant (the “Option”) which Option shall vest as follows provided
that Executive remains in service to the Company: 25% of the shares subject to
the Option shall vest on the one-year anniversary on the date of grant and
1/48th of the total number of shares subject to the Option shall vest upon the
completion of each month of service to the Company thereafter.  If Executive’s
employment with the Company is terminated pursuant to Section 7.7(a) of this
Agreement, then 100% of the shares subject to the Option shall vest and become
exercisable.

4.4Performance and Salary Review.  The Board of Directors (or the Compensation
Committee thereof) will periodically review Executive’s performance on no less
than an annual basis.  Adjustments to increase salary or other compensation, if
any, will be made by the Board of Directors (or Compensation Committee) in its
sole and absolute discretion.

4.5Attorney's Fees.  The Company shall reimburse Executive up to $2,000 for her
attorney’s fees incurred in reaching this Agreement, including review of the
consulting and stock option agreements, payable within fourteen (14) days after
the Company receives a receipt of payment for such services from Executive.

5.Customary Fringe Benefits.  Executive will be eligible for all customary and
usual fringe benefits generally available to Executives of the Company subject
to the terms and conditions of the Company’s benefit plan documents.  The
Company reserves the right to change or eliminate the fringe benefits on a
prospective basis, at any time, effective upon notice to
Executive.  Notwithstanding the foregoing, Executive shall be entitled to not
less than one hundred twenty hours of personal time off during each 12-month
period.  Executive will be permitted to fly business class on any international
flight (if business class is not available on a certain route, first class
travel will be permitted).

6.Business Expenses.  Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of the Company.  To obtain reimbursement, expenses must be
submitted promptly with appropriate supporting documentation and will be
reimbursed in accordance with the Company’s policies.  Any reimbursement
Executive is entitled to receive shall (a) be paid no later than the last day of
Executive’s tax year following the tax year in which the expense was incurred;
provided, however, that it is the Company’s normal business practice to provide
reimbursement at the next regular payroll date after the expense has been
submitted and approved for reimbursement, (b) not be affected by any other
expenses that are eligible for reimbursement in any tax year and (c) not be
subject to liquidation or exchange for another benefit.

7.Termination of Executive’s Employment.

7.1Termination for Cause by the Company.  Although the Company anticipates a
mutually rewarding employment relationship with Executive, the Company may
terminate Executive’s employment immediately at any time for Cause.  For
purposes of this Agreement, “Cause” is defined as:  (a) acts or omissions
constituting gross negligence, recklessness or willful misconduct on the part of
Executive with respect to Executive’s obligations or otherwise relating to the
business of the Company; (b) any acts or conduct by Executive that are
materially adverse to the Company’s interests; (c) Executive’s material breach

3

--------------------------------------------------------------------------------

of this Agreement; (d) Executive’s breach of the Company’s Confidential
Information and Invention Assignment Agreement; (e) Executive’s conviction or
entry of a plea of nolo contendere for fraud, misappropriation or embezzlement,
or any felony or crime of moral turpitude or that otherwise negatively impacts
Executive’s ability to effectively perform Executive’s duties hereunder;
(f) Executive’s willful and continued failure to substantially perform
Executive’s duties for the Company (other than as a result of incapacity due to
physical or mental disability); (g) Executive’s inability to perform the
essential functions of Executive’s position, with reasonable accommodation, due
to a mental or physical disability; or (h) Executive’s death.  In the event of
termination based on (b), (c), (d), or (f), Executive will have fifteen (15)
days from receipt of written notice from the Company to cure the issue, if
curable, with such written notice to be provided to Executive detailing in
specific terms the acts, conduct, or alleged breach.  In the event that
Executive’s employment is terminated in accordance with this Section 7.1,
Executive shall be entitled to receive only Executive’s Base Salary then in
effect, prorated to the date of termination and all benefits earned and accrued
through the date of termination (“Accrued Benefits”).  In addition, Executive
shall be entitled to any amounts owing to the Executive for reimbursement of
expenses properly incurred by Executive prior to the date of termination which
are reimbursable in accordance with Section 6 of this Agreement. All other
Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished.  In the event of
Executive’s termination of employment by the Company for Cause, Executive will
not be entitled to receive the Severance Package described in Section 7.2 below.

7.2Termination Without Cause by the Company/Severance.  Company may terminate
Executive’s employment under this Agreement without Cause at any time upon
providing written notice to Executive.  In the event of such termination,
Executive will receive Executive’s Base Salary then in effect, prorated to the
date of termination, and Accrued Benefits.  Further, Executive shall be entitled
to any amounts owing to the Executive for reimbursement of expenses properly
incurred by Executive prior to the date of termination which are reimbursable in
accordance with Section 6 of this Agreement. In addition, Executive will receive
a “Severance Package” that shall include (a) a “Severance Payment” equivalent to
six (6) months of Executive’s Base Salary then in effect on the date of
termination (which amount shall be increased to nine (9) months of Executive’s
Base Salary beginning on the one-year anniversary of the commencement of
Executive’s employment), payable in accordance with Company’s regular payroll
cycle beginning on the second regular payday occurring following the date the
release (as contemplated below) becomes effective and non-revocable in
accordance with its terms, and (b) the amount equal to the premiums necessary to
continue Executive’s health insurance coverage in effect for Executive and
Executive’s covered dependents under the Consolidated Omnibus Reconciliation Act
of 1985, for a period of six (6) months (which amount shall be increased to nine
(9) months on the one-year anniversary of the commencement of Executive’s
employment), provided, however, that if any portion of the Severance Payment
constitutes deferred compensation subject to Section 409A (as defined below),
and the sixty (60) day period for executing the Release described below, would
span two (2) calendar years, then, subject further to Section 7.6(a), such
portion of the Severance Payment shall commence on the first regularly scheduled
payroll date occurring on or after sixty (60) days following the termination
date.

4

--------------------------------------------------------------------------------

Executive will only receive the Severance Package if Executive: (i) complies
with all surviving provisions of this Agreement as specified in Section 13.8
below; (ii) executes a full general release in the form substantially similar to
that attached as Exhibit A, releasing all claims, known or unknown, that
Executive may have against Company arising out of or any way related to
Executive’s employment or termination of employment with Company, and such
release has become effective in accordance with its terms prior to the sixtieth
(60th) day following the termination date; (iii) resigns from all positions with
the Company as an officer and director of the Company and any of its
subsidiaries and affiliates; and (iv) agrees as part of the release agreement to
not make any voluntary statements, written or oral, or cause or encourage others
to make any such statements that defame, disparage or in any way criticize the
personal and/or business reputations, practices or conduct of Company ((i) –
(iv) shall be collectively referred to as “Severance Obligations”).

7.3Voluntary Resignation by Executive for Good Reason/Severance.  Executive may
voluntarily resign Executive’s position with the Company for Good Reason, at any
time on thirty (30) days’ advance written notice.  Executive shall provide
notice to the Company of the condition giving rise to “Good Reason,” whenever
possible, within ninety (90) days of the initial existence of such condition and
the Company shall have thirty (30) days following such notice to remedy such
condition.  Executive’s right to terminate Executive’s employment for Good
Reason shall not be affected by the Executive’s incapacity due to physical or
mental illness.  In the event of Executive’s resignation for Good Reason,
Executive will be entitled to receive Executive’s Base Salary then in effect,
prorated to the date of termination, Accrued Benefits, and the Severance Package
described in Section 7.2 above, provided Executive complies with all of the
Severance Obligations.  Further, Executive shall be entitled to any amounts
owing to the Executive for reimbursement of expenses properly incurred by
Executive prior to the date of termination which are reimbursable in accordance
with Section 6 of this Agreement. All other Company obligations to Executive
pursuant to this Agreement will become automatically terminated and completely
extinguished.  For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following events or conditions, without the Executive’s
express written consent (which consent may be denied, withheld or delayed for
any reason): (a) a material reduction in Executive’s title, duties, authority or
responsibilities; (b) a material non-voluntary reduction by the Company in the
Executive’s annual Base Salary as in effect as of the date hereof; (c) a
material change in Executive’s business location of more than thirty (30) miles;
(d) the material breach by the Company of this Agreement; or (e) the failure of
any successor-in-interest to assume all of the obligations of the Company under
this Agreement.  

7.4Voluntary Resignation by Executive Without Good Reason.  Executive may
voluntarily resign Executive’s position with the Company without Good Reason, at
any time.  In the event of Executive’s resignation without Good Reason,
Executive will be entitled to receive only Executive’s Base Salary and Accrued
Benefits as determined through the end of the thirty-day notice period and no
other amount; provided, however that Executive shall be entitled to any amounts
owing to the Executive for reimbursement of expenses properly incurred by
Executive prior to the date of termination which are reimbursable in accordance
with Section 6 of this Agreement. Executive shall have the ability to exercise
any vested options, in accordance with the stock option agreement, upon
Executive’s resignation without Good Reason, however no additional shares
subject to the Option shall vest after the Effective Date of Executive’s
resignation without Good Reason. All other Company obligations to Executive
pursuant to this

5

--------------------------------------------------------------------------------

Agreement will become automatically terminated and completely extinguished.  In
addition, Executive will not be entitled to receive the Severance Package under
Section 7.2 of this Agreement.

7.5Resignation of Board or Other Positions.  Should Executive’s employment
terminate for any reason, Executive agrees to immediately resign all other
positions (including any board membership) Executive may hold on behalf of the
Company.

7.6Application of Section 409A.  

(a)To the extent required to avoid the imposition of additional taxes and
penalties under Section 409A of the Code, amounts payable under this Agreement
on account of any termination of employment shall only be paid if Executive
experiences a “separation from service” as defined in Section 409A of the Code
and the regulatory and other guidance issued thereunder (“Section
409A”).  Furthermore, to the extent that Executive is a “specified employee”
within the meaning of the Section 409A as of the date of Executive’s separation
from service, no amount that constitutes a deferral of compensation under
Section 409A which is payable on account of Executive’s separation from service
shall be paid to Executive before the date (the “Delayed Payment Date”) which is
first day of the seventh month after the date of Executive’s separation from
service or, if earlier, the date of Executive’s death following such separation
from service.  All such amounts that would, but for this Section, become payable
prior to the Delayed Payment Date will be accumulated and paid on the Delayed
Payment Date. In addition, to the extent that any payments made pursuant to this
Section 7 constitute deferred compensation under Section 409A, each payment will
be considered one of a series of separate payments.

(b)The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code.  The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code.  However,
the Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, the Company shall not be responsible
for the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.  

(c)Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (2) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to the Company’s applicable policies, but in no event later than the end
of the year after the year in which such expense was incurred; and (3) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

6

--------------------------------------------------------------------------------

7.7Termination Upon a Change of Control.

(a)Severance Payment.  If Executive’s employment is terminated by the Company
without Cause (as defined in Section 7.1 above) or if Executive voluntarily
resigns Executive’s position with the Company for Good Reason (as defined in
Section 7.3 above) within thirty (30) days prior to or twelve (12) months after
a Change of Control (as that term is defined below), Executive shall be entitled
to receive the Severance Payment described in Section 7.2 above, provided
Executive complies with the Severance Obligations except that the “Severance
Payment” amount shall be paid in a single lump-sum payment, without interest, on
or before the second regularly scheduled payroll date following the
effectiveness of the binding release as set forth in Section 7.2 above;
provided, however, that if any portion of the Severance Payment constitutes
deferred compensation subject to Section 409A, and the sixty (60) day period for
executing the Release described in Section 7.2 would span two (2) calendar
years, then, subject further to Section 7.6(a), such portion of the Severance
Payment shall be paid on the first regularly scheduled payroll date occurring on
or after sixty (60) days following the calendar year in which the termination
date occurs.

(b)280G.  Notwithstanding anything to the contrary in this Agreement, if
Executive is a "disqualified individual" (as defined in Section 280G(c) of the
Code), and any Severance Payment and other benefits provided for in this
Agreement, together with any other payments and benefits which Executive has the
right to receive from the Company and other person or entity (the "Aggregate
Severance"), would be subject to the excise tax imposed by Section 4999 of the
Code, including any interest and penalties imposed with respect to such excise
tax (the "Excise Tax"), then the Aggregate Severance provided thereunder shall
be either (1) reduced (but not below zero) so that the present value of the
Aggregate Severance equals the Safe Harbor Amount (as defined below) and so that
no portion of the Aggregate Severance shall be subject to the Excise Tax, or (2)
paid in full, whichever produces the better net after-tax position to Executive
(taking into account the Excise Tax and any other applicable taxes).  The
determination as to whether any such reduction in the Aggregate Severance is
necessary shall be made initially by the Company in good faith.  If applicable,
the reduction of the amounts payable hereunder in accordance with clause (1) of
this Section 7.7(b) shall be made in the following order and in such a manner as
to maximize the value of the Aggregate Severance paid to Executive (i) cash
severance pay that is treated as deferred compensation subject to Section 409A;
(ii) any payments intended to pay for continued medical benefits under COBRA;
(iii) any other cash severance pay that is exempt from Section 409A; (iv) any
other non-cash benefit payable that is a severance benefit; (v)reduction of any
other cash payment or bonus treated as being payable on account of the change of
control for purposes of Section 280G of the Code; (vi) reduction of any equity
compensation treated as being granted in anticipation of a change of control for
purposes of Section 280G of the Code (with restricted stock, restricted stock
units and other similar equity awards being reduced first, then stock options
and stock appreciation rights); (vii) reduction in vesting acceleration of
restricted stock units, restricted stock and other similar equity awards not
described in (vi), above; and (viii) reduction in vesting acceleration of stock
options and stock appreciation rights.  In the event that equity compensation
acceleration or grants are to be reduced or cancelled, such reduction or
cancellation shall occur in the reverse order of the date of grant to
Executive.  If the Aggregate Severance is reduced in accordance with the
preceding sentence and through error or otherwise the Aggregate Severance
exceeds the Safe Harbor Amount, Executive shall immediately repay

7

--------------------------------------------------------------------------------

such excess to the Company upon notification that an overpayment has been
made.  For purposes of this Section 7.7(b), “Safe Harbor Amount” means an amount
equal to one dollar ($1.00) less than three (3) times Executive’s "base amount"
for the "base period," as those terms are defined under Section 280G of the
Code.

(c)Change of Control.  A Change of Control is defined as any one of the
following occurrences:

(i)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than a trustee or
other fiduciary holding securities of the Company under an employee benefit plan
of the Company, becomes the “beneficial owner” (as defined in Rule 13d 3
promulgated under the Exchange Act), directly or indirectly, of the securities
of the Company representing more than 50% of (A) the outstanding shares of
common stock of the Company or (B) the combined voting power of the Company’s
then-outstanding securities; or

(ii)the sale or disposition of all or substantially all of the Company’s assets
(or any transaction having similar effect is consummated); or

(iii)the Company is party to a merger or consolidation that results in the
holders of voting securities of the Company outstanding immediately prior
thereto failing to continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or

(iv)the dissolution or liquidation of the Company.

Notwithstanding the forgoing, with respect to any payment or benefit treated as
deferred compensation subject to Section 409A, the vesting rules set forth in
Section 7.7(a) shall continue to apply.  However, unless the Change of Control
also constitutes a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company
(in accordance with Section 409A and Treasury Regulation Section
1.409A-3(i)(5)), then although vested and nonforfeitable, the payment or benefit
shall, to the extent necessary to avoid the imposition of additional taxes
and/or penalties under Section 409A(a)(1), be paid based on the normal form of
timing rules applicable to the payment of such severance payment or benefit in
accordance with Section 7.2.

8.No Conflict of Interest.  During the term of Executive’s employment with the
Company, Executive must not engage in any work, paid or unpaid, or other
activities that create a conflict of interest.  Such work and/or activities
shall include, but is not limited to, directly or indirectly competing with the
Company in any way, or acting as an officer, director, employee, consultant,
stockholder, volunteer, lender, or agent of any business enterprise of the same
nature as, or which is in direct competition with, the business in which the
Company is now engaged or in which the Company becomes engaged during the term
of Executive’s employment with the Company, as may be determined by the Board of
Directors in its sole discretion.  If the Board of Directors believes such a
conflict exists during the term of this Agreement, the Board of

8

--------------------------------------------------------------------------------

Directors may ask Executive to choose to discontinue the other work and/or
activities or resign employment with the Company.  Notwithstanding the foregoing
provisions of this Section 8, Executive may own, as a passive investor,
securities of any entity that competes with the business of the Company or any
of its Affiliates and has outstanding publicly traded securities, so long as the
Executive's direct holdings in any such entity shall not in the aggregate
constitute more than 1% of the voting power of such entity.

9.Confidentiality and Proprietary Rights.  As a condition of continuing
employment, Executive agrees to read and abide by the Company’s Confidential
Information and Invention Assignment Agreement, which is provided with this
Agreement and incorporated herein by reference.

10.Nonsolicitation of the Company’s Employees.  Executive agrees that during the
term of this Agreement and for a period of one (1) year after the termination of
this Agreement, Executive will not, either directly or indirectly, separately or
in association with others, interfere with, impair, disrupt or damage the
Company’s business by soliciting, encouraging or recruiting any of the Company’s
employees or causing others to solicit or encourage any of the Company’s
employees to discontinue their employment with the Company.

11.Injunctive Relief.  Executive acknowledges that Executive’s breach of the
covenants contained in sections 8‑10 (collectively “Covenants”) would cause
irreparable injury to the Company and agrees that in the event of any such
breach, the Company shall be entitled to seek temporary, preliminary and
permanent injunctive relief pursuant to the California Arbitration Act, without
the necessity of proving actual damages or posting any bond or other security.  

12.Arbitration.  In the event of any dispute or claim relating to or arising out
of the employment relationship between Executive and the Company or the
termination of that relationship (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race, disability or other
discrimination), Executive and the Company agree that all such disputes shall be
resolved by confidential binding arbitration conducted before a single neutral
arbitrator in San Diego, California, pursuant to the rules for arbitration of
employment disputes by the American Arbitration Association (available at
www.adr.org) and the rules set forth in the California Arbitration Act, Code of
Civil Procedure Section 1280, et seq. (available at
www.leginfo.ca.gov/calaw.html). The arbitrator shall permit adequate discovery,
including discovery pursuant to Section 1283.05 of the California Code of Civil
Procedure. In addition, the arbitrator is empowered to award all remedies
otherwise available in a court of competent jurisdiction; however Executive and
the Company each retain the right under Section 1281.8 of the California Code of
Civil Procedure to seek provisional remedies. Any judgment rendered by the
arbitrator may be entered by any court of competent jurisdiction. The arbitrator
shall issue an award in writing and state the essential findings and conclusions
on which the award is based. By executing this Agreement, Executive and the
Company are both waiving the right to a jury trial with respect to any such
disputes.  The Company shall bear the costs of the arbitrator, forum and filing
fees.  Each party shall bear its own respective attorneys’ fees and all other
costs, unless otherwise provided by law and awarded by the arbitrator.  This
arbitration agreement does not include claims that, by law, may not be subject
to mandatory arbitration.

9

--------------------------------------------------------------------------------

13.General Provisions.

13.1Successors and Assigns.  The rights and obligations of the Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company.  Executive shall not be entitled to
assign any of Executive’s rights or obligations under this Agreement.

13.2Waiver.  Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

13.3Attorneys’ Fees.  Each side will bear its own attorneys’ fees in any dispute
unless a statutory section at issue, if any, authorizes the award of attorneys’
fees to the prevailing party.

13.4Severability.  In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

13.5Interpretation; Construction.  The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.  This
Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms.  Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

13.6Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California.  Each
party consents to the jurisdiction and venue of the state or federal courts in
San Diego, California, if applicable, in any action, suit, or proceeding arising
out of or relating to this Agreement.

13.7Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as
indicated:  (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt.  Notice shall be sent to the addresses set forth below, or such
other address as either party may specify in writing.

13.8Survival.  Sections 8 (“No Conflict of Interest”), 9 (“Confidentiality and
Proprietary Rights”), 10 (“Nonsolicitation”), 11 (“Injunctive Relief”),
12 (“Agreement to Arbitrate”), 13 (“General Provisions”) and 14 (“Entire
Agreement”) of this Agreement shall survive Executive’s employment by the
Company.

10

--------------------------------------------------------------------------------

14.Entire Agreement.  This Agreement, including the Confidential Information and
Invention Assignment Agreement incorporated herein by reference and the
applicable Company equity incentive plans and related option documents described
in Section 4.3 of this Agreement, constitutes the entire agreement between the
parties relating to this subject matter and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral.  This agreement may be amended or modified only with the written consent
of Executive and the Board of Directors of the Company.  No oral waiver,
amendment or modification will be effective under any circumstances whatsoever.

[Remainder of Page Intentionally Left Blank]

 

 

11

--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

Brandi Roberts

Dated:   07/05/2017By:  /s/ Brandi Roberts

Brandi Roberts

Address:

 

REVA MEDICAL, INC.

Dated:  07/13/2017By:  /s/ Regina Groves

Regina Groves, Chief Executive Officer

 

 

Address:  REVA Medical, Inc.
    5751 Copley Drive, Suite B
    San Diego, CA 92111

 

 

 

 

[SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT]

WEST\277544022.1

--------------------------------------------------------------------------------

Exhibit A

 

GENERAL RELEASE

 

 

1.General Release by Executive.  Executive unconditionally, irrevocably and
absolutely releases and discharges the Company, and any parent and subsidiary
corporations, divisions and affiliated corporations, partnerships or other
affiliated entities of the Company, past and present, as well as the Company’s
employees, officers, directors, agents, successors and assigns (collectively,
“Released Parties”), from all claims related in any way to the transactions or
occurrences between them to date, to the fullest extent permitted by law,
including, but not limited to, Executive’s employment with the Company, the
termination of Executive’s employment, and all other losses, liabilities,
claims, charges, demands and causes of action, known or unknown, suspected or
unsuspected, arising directly or indirectly out of or in any way connected with
Executive’s employment with the Company.  This release is intended to have the
broadest possible application and includes, but is not limited to, any tort,
contract, common law, constitutional or other statutory claims arising under
local state or federal law, including, but not limited to alleged violations of
the California Labor Code, the California Fair Employment and Housing Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
and the Age Discrimination in Employment Act of 1967, as amended, and all claims
for attorneys’ fees, costs and expenses.  Executive expressly waives Executive’s
right to recovery of any type, including damages or reinstatement, in any
administrative or court action, whether state or federal, and whether brought by
Executive or on Executive’s behalf, related in any way to the matters released
herein.  However, this general release is not intended to bar any claims that,
by statute, may not be waived, such as claims for workers’ compensation
benefits, unemployment insurance benefits, statutory indemnity, any challenge to
the validity of Executive’s release of claims under the Age Discrimination in
Employment Act of 1967, as amended, as set forth in this General Release
Agreement; any claims for payment or benefits under the Executive Employment
Agreement made effective as of August 28, 2017 by and between the Company and
the Executive; any claim or cause of action for indemnification pursuant to any
applicable indemnification agreement, any D&O insurance policy applicable to
Executive and/or the Company's certificates of incorporation, charter and
by-laws or any claim for contribution or any rights Executive may have to vested
benefits under any health and welfare plans or other employee benefit plans or
programs sponsored by the Company.

Executive acknowledges that Executive may discover facts or law different from,
or in addition to, the facts or law that Executive knows or believes to be true
with respect to the claims released in this General Release and agrees,
nonetheless, that this General Release shall be and remain effective in all
respects notwithstanding such different or additional facts or the discovery of
them.

 

A-1

--------------------------------------------------------------------------------

Executive declares and represents that Executive intends this General Release to
be complete and not subject to any claim of mistake, and that the release herein
expresses a full and complete release and Executive intends the release herein
to be final and complete.  Executive executes this release with the full
knowledge that this release covers all possible claims against the Released
Parties, to the fullest extent permitted by law and the terms of this General
Release.

2.California Civil Code Section 1542 Waiver.  Executive expressly acknowledges
and agrees that all rights under Section 1542 of the California Civil Code are
expressly waived.  That section provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

3.Representation Concerning Filing of Legal Actions.  Executive represents that,
as of the date of this General Release, Executive has not filed any lawsuits,
charges, complaints, petitions, claims or other accusatory pleadings against the
Company or any of the other Released Parties in any court or with any
governmental agency.

4.Nondisparagement.  Executive agrees that Executive will not make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the personal and/or
business reputations, practices or conduct of the Company or any of the other
Released Parties. The Company agrees that the Company, will direct its officers
and directors not to make any voluntary statements, written or oral, or cause or
encourage others to make any such statements that defame, disparage or in any
way criticize the personal and/or business reputation, practices or conduct of
Executive.

5.Confidentiality and Return of the Company Property.  Executive understands and
agrees that as a condition of receiving the Severance Package, all Company
property must be returned to the Company on or before the separation date or
within a reasonable time thereafter.  By signing this General Release, Executive
represents and warrants that Executive has returned to the Company on or before
the Executive's execution of this General Release, all Company property, data
and information belonging to the Company and agrees that Executive will not use
or disclose to others any confidential or proprietary information of the Company
or the Released Parties.  In addition, Executive agrees to keep the terms of the
Severance Package confidential between Executive and the Company, except that
Executive may tell Executive’s immediate family and attorney or accountant, if
any, as needed, but in no event should Executive discuss the Severance Package
or its terms with any current or prospective employee of the Company.

6.Continuing Obligations.  Executive further agrees to comply with the
continuing obligations regarding confidentiality set forth in the surviving
provisions of the Company’s Proprietary Information and Inventions Agreement
previously signed by Executive.

7.No Admissions.  By entering into this General Release Agreement, the Released
Parties make no admission that they have engaged, or are now engaging, in any
unlawful

A-2

--------------------------------------------------------------------------------

conduct.  The parties understand and acknowledge that this General Release
Agreement is not an admission of liability and shall not be used or construed as
such in any legal or administrative proceeding.

8.Older Workers’ Benefit Protection Act.  This General Release is intended to
satisfy the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C.
sec. 626(f).  Executive is advised to consult with an attorney before executing
this General Release.

8.1Acknowledgments/Time to Consider.  Executive acknowledges and agrees that
(a) Executive has read and understands the terms of this General Release
Agreement; (b) Executive has been advised in writing to consult with an attorney
before executing this General Release Agreement; (c) Executive has obtained and
considered such legal counsel as Executive deems necessary; (d) Executive has
been given twenty-one (21) days to consider whether or not to enter into this
General Release Agreement (although Executive may elect not to use the full
21‑day period at Executive’s option); and (e) by signing this General Release
Agreement, Executive acknowledges that Executive does so freely, knowingly, and
voluntarily.  

8.2Revocation/Effective Date.  This General Release Agreement shall not become
effective or enforceable until the eighth day after Executive signs this General
Release Agreement.  In other words, Executive may revoke Executive’s acceptance
of this General Release Agreement within seven (7) days after the date Executive
signs it.  Executive’s revocation must be in writing and received by the Company
on or before the seventh day in order to be effective.  If Executive does not
revoke acceptance within the seven (7) day period, Executive’s acceptance of
this General Release Agreement shall become binding and enforceable on the
eighth day (“Effective Date”).  The Severance Package will become due and
payable after the Effective Date, provided Executive does not revoke.

8.3Preserved Rights of Executive.  This General Release Agreement does not waive
or release any rights or claims that Executive may have under the Age
Discrimination in Employment Act that arise after the execution of this General
Release Agreement.  In addition, this Agreement does not prohibit Executive from
challenging the validity of this General Release Agreement’s waiver and release
of claims under the Age Discrimination in Employment Act of 1967, as amended.

9.Severability.  In the event any provision of this General Release Agreement
shall be found unenforceable, the unenforceable provision shall be deemed
deleted and the validity and enforceability of the remaining provisions shall
not be affected thereby.

10.Full Defense.  This General Release Agreement may be pled as a full and
complete defense to, and may be used as a basis for an injunction against, any
action, suit or other proceeding that may be prosecuted, instituted or attempted
by Executive in breach hereof.

11.Applicable Law.  The validity, interpretation and performance of this General
Release Agreement shall be construed and interpreted according to the laws of
the United States of America and the State of California. Executive consents to
the jurisdiction and venue of the state or federal courts in San Diego,
California in any action, suit, or proceeding arising out of or relating to this
Agreement.

A-3

--------------------------------------------------------------------------------

12.Entire Agreement; Modification.  This General Release Agreement, including
the surviving provisions of the Company’s Proprietary Information and Invention
Agreement previously executed by Executive, and the Executive Employment
Agreement made effective as of August 28, 2017 by and between the Company and
the Executive are intended to be the entire agreement between the parties and
supersedes and cancels any and all other and prior agreements, written or oral,
between the parties regarding this subject matter.  This General Release
Agreement may be amended only by a written instrument executed by all parties
hereto.

A-4